Citation Nr: 1104115	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  04-44 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1957 to January 
1961. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  These claims were previously remanded by the Board in 
August 2008 and July 2009 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for reasons explained immediately below a remand 
is unfortunately necessary.

At the October 2008 VA examination and in a January 2009 
statement, the Veteran stated that in addition to his period of 
active duty from April 1975 to January 1961, he also had service 
with the Air Force Reserve, including one year at Travis Air 
Force Base working as a pavement maintenance specialist.  The 
Veteran did not specify when this service occurred.  Review of 
the claims file demonstrates that there are service medical 
records related to the Veteran's period of active duty in the Air 
Force of record.  However, there are no records pertaining to his 
subsequent service with the Air Force Reserve.  Upon remand these 
records, if existing, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service entity and 
request that (1) it verify the Veteran's 
complete periods of active duty, active duty 
for training, and inactive duty for training 
with the Air Force Reserve and (2) forward all 
available service treatment and personnel 
records associated with such duty for 
incorporation into the claims file.

Perform any and all follow-up as necessary, 
and document negative results.

2.  After the above development is completed, 
and after completing any other development 
that may be warranted based on any additional 
evidence or information obtained, readjudicate 
the claims.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. GORHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

